Citation Nr: 1605657	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-01 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for cervical disc displacement with myelopathy, status post discectomy C3-4.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to December 1988.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.

This matter was previously before the Board in June 2011 and June 2014, and it was remanded for further development.  Further development in compliance with the Board's remand instructions was completed.
 

FINDING OF FACT

The forward flexion of the Veteran's cervical spine has not been shown to be functionally limited to 15 degrees or less, and cervical ankylosis is not present.  Incapacitating episodes of intervertebral disc syndrome, requiring prescribed bed rest, have not been reported.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 20 percent for cervical disc displacement with myelopathy, status post discectomy C3-4 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) treatment records, and private treatment records have been obtained.  

Previously, this matter was remanded to specifically obtain private or VA treatment records from 2006 to include treatment records from the VA Medical Center in Gainesville, Florida from November 2006.  The Board notes that private treatment records from 2006 have been obtained.  Additionally, a June 2014 letter from the VA Medical Center in Gainesville indicated that the facility does not have any treatment records for the Veteran from November 2006.  Accordingly, the Board finds that the RO has substantially complied with the Board's previous remand instructions.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

In December 2010, the Veteran and his wife testified at a Board hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  The Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He declined to have a second hearing.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Rating

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for cervical disc displacement with myelopathy, status post discectomy C3-4.  The Veteran sought a claim for an increased rating for his cervical spine following neck surgery.  He was assigned a total disability rating from November 2006 to January 2007, and assigned a 20 percent rating thereafter.
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Spinal disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes; whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  As discussed infra, the record does not contain evidence of incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest, and, therefore, a disability rating based on that criteria is not warranted.

Additionally, the Board notes that the Veteran is also separately rated for a low back disability based on limited range of motion of the thoracolumbar spine.  See June 2015 Rating Decision.  In order to avoid evaluating the same disability under various diagnosis's, the Board shall not consider any limitation of motion of the thoracolumbar spine in evaluating the Veteran's cervical spine disability.  38 C.F.R. § 4.14.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine is not greater than 170 degrees; or muscle spasm or guarding are severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned when forward flexion of the cervical spine is 15 degrees or less or  there is favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned when there is unfavorable ankylosis of the entire cervical spine.  A total disability rating is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

As discussed infra, the record does not show cervical ankylosis, and the Veteran has not alleged to the contrary.  Thus, neither a total disability rating nor a 40 percent disability rating is warranted.  The only remaining schedular disability rating in excess of 20 percent left for the Board to consider is a disability rating of 30 percent based on limitation of motion of the cervical spine.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The earliest medical record during the period on appeal is an August 2006 private treatment record in which the Veteran reported experiencing cervical pain that increased with activity.  The Veteran rated his pain level to be approximately five.  The physician noted limited neck extension and a stable gait, that had been previously treated with physical therapy and pain management.  The physician rendered an impression of cervical stenosis at C3-4 with myelomalacia and myelopathic findings and referred the Veteran for surgery.  The physician also advised the Veteran not to work on ladders or to place his neck in extension.

The Veteran had a neurosurgical evaluation in October 2006.  The Veteran reported a long history of on and off neck pain, and indicated that his current bout had begun approximately five months prior.  The Veteran also indicated that he had significant pain with extension of the neck in particular.  A December 2006 clinic progress note indicated that the Veteran had had a good recovery from surgery and that he denied having any neck pain or other symptomatology.

In his January 2007 increased rating claim, the Veteran reported that his cervical spine condition had gotten worse.  Specifically, the Veteran stated that he had difficulty bending his head forward, was unable to touch his chin to his chest, and had limited flexibility moving his head from side to side.

The Veteran underwent a VA examination in May 2007.  The Veteran reported continued pain that he rated as being 4/10 on an average day with occasional flares to 7/10 occurring at least three to four times per week after excessive activity.  Additionally, the Veteran reported having experienced stiffness and a decreased range of motion of his neck.  The Veteran also reported that he had been in a car accident two weeks before the examination.  The Veteran theorized that it was the result of not being able to turn his head.  Other than his convalesce from surgery, the Veteran denied experiencing any incapacitating episodes.  

The examiner also measured the range of motion of the Veteran's cervical spine; which were as follows: forward flexion to 20 degrees both with active and passive motion with pain onset at 20 degrees; extension to 20 degrees active and passive with pain onset at 20 degrees; left lateral flexion to 10 degrees active and passive with pain throughout; right lateral flexion to 10 degrees active and passive with pain throughout; left lateral rotation to 50 degrees active and passive with pain throughout; and right lateral rotation to 50 degrees active and passive with pain throughout.  The examiner indicated that the Veteran did not experience additional limitations to his range of motion after multiple repetitions.

The Veteran testified at a personal hearing in December 2010 that his range of motion decreased after the May 2007 examination.  The Veteran indicated that it was very difficult for him to bend or turn his head, and that he would experience daily violent muscle spasms.  The Veteran testified that approximately once a month his neck would lock up.  The Veteran also discussed his theory that his cervical spine condition was causing him to get into traffic accidents, because it prevented him from checking his blind spots.  The Veteran also testified that he experienced weekly debilitating episodes that required the Veteran to remain seated for a number of hours.  The Veteran reported that he wore a neck brace.  See Transcript.  

Following the Board hearing, the Veteran's claim was remanded so that he could be provided with an additional VA examination which he underwent in June 2011.  The Veteran reported that he felt pain when he moved his head or neck; specifically a burning sensation often times dull.  The pain was of moderate severity.  The Veteran did not report incapacitating episodes of spine disease.  The examiner noted that there was no cervical spine ankylosis.

The examiner also measured the range of motion of the Veteran's cervical spine; which were as follows: forward flexion to 45 degrees active and passive with pain onset at 45 degrees; extension to 40 degrees active and passive with pain onset at 40 degrees; bilateral flexion to 30 degrees active and passive with pain onset at 30 degrees; left lateral rotation to 50 degrees active and passive with pain onset at 50 degrees; and right lateral rotation to 60 degrees active and passive with onset at 60 degrees.  The examiner indicated that the Veteran did not experience additional limitations to his range of motion after multiple repetitions.

The Board has also reviewed SSA and private treatment records for discussions of range of motion of the Veteran's cervical spine.  For example, in March 2009 and April 2009, it was noted that the Veteran had good range of motion in his neck.  In November 2011, the Veteran reported chronic neck pain with joint stiffness, and restricted range of motion.  An October 2013 SSA record indicates that the Veteran's cervical spine is tender with a moderately reduced range of motion.

The Veteran is not entitled to a schedular rating in excess of 20 percent, because the weight of the evidence has not shown that the forward flexion of his cervical spine has been functionally limited to 15 degrees.  The May 2007 and June 2011 VA examinations indicated that the forward flexion of the Veteran's cervical spine was to 20 degrees and to 45 degrees respectively.  The Board affords these examination great weight, because they were based on reliable principles and methods as applied to sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board has reviewed the private and SSA records, but notes that the records while noting a limited range of motion, have not quantified the loss of motion with enough specificity for rating purposes.  Namely, the opinions do not give a measurement of the forward flexion of the cervical spine or any other range of motion measurements.  For example, a private treatment records in April 2010 notes that the Veteran had good mobility with his neck with range of motion with flexion.

While the Veteran's neck flexion was not shown to be sufficiently limited for a rating in excess of 20 percent, the Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
To this end, the weight of the evidence also indicates that the Veteran is not experiencing an additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See Deluca; see also Mitchell.  The Veteran reported pain in his January 2007 claim as well as during both the May 2007 June 2011 examinations, but even with pain on movement the forward flexion of the Veteran's cervical spine was still measured to be in excess of 15 degrees.  For example, at the most recent examination pain occurred at approximately 20 degrees, suggesting that he experienced pain-free forward flexion to beyond 15 degrees.  Additionally, the Veteran's range of motion measurements were constant even after multiple repetitions in both cases.  

While the Veteran has reported experiencing pain in his neck, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not as the Veteran was shown to have painless forward flexion to beyond 15 degrees.
 
Finally, the Board notes that the Veteran has described "debilitating" episodes of neck pain during the course of his appeal, but he has not alleged that a medical professional has ever prescribed bed rest to treat such episodes, and therefore a rating in excess of 20 percent is not warranted based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (2).  The Board also notes that - to the extent that the debilitating episodes would be considered to be incapacitating episodes - the episodes only impact the Veteran for a number of hours rather than weeks, and the minimum compensable rating under this criteria requires that he be incapacitated for at least one week.  The rating would, therefore, not be in excess of 20 percent.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes

The Board finds that the weight of the evidence indicates that the forward flexion of the Veteran's cervical spine is greater than 15 degrees, and that the Veteran is not experiencing an additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness that would functionally restrict forward flexion to 15 degrees or less.  See Deluca; see also Mitchell.  The Veteran is, therefore, not entitled to a disability rating in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  As such, the criteria for a schedular rating in excess of 20 percent for cervical disc displacement with myelopathy, status post discectomy C3-4 have not been met.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's cervical spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran is claiming that he is entitled to a higher disability rating due to his limited range of motion, pain, and muscle spasms.  The schedular rating criteria specifically anticipates limited range of motion, pain, and muscle spasms.  While the Veteran has reported experiencing difficulty turning his head, such is considered within the schedular rating criteria addressing range of motion.  The Board, therefore, finds that his spinal symptomology and impairment are more than contemplated by the schedular criteria.

Moreover, because the Diagnostic Codes used to evaluate spinal disabilities require the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's cervical spine related symptoms within the parameters of the schedular rating that is assigned. 

Additionally, the Board acknowledges the fact that the Veteran wears an assistive device as a result of his cervical spine disability.  The use of an assistive device, however, does not render the Veteran's cervical spine disability unique or unusual, and it does not mean that the schedular rating criteria do not adequately describe the symptoms of the Veteran's service connected disabilities, so as to trigger referral for extraschedular consideration. 

First, the use of a neck brace is not unexpected when a person experiences significant pain in cervical spine or neck.  That is, it is not a unique or unusual result.  Second, the use of an assistive device is not a "symptom" of the Veteran's disability; rather, it is the result of cervical spine symptoms such as pain and limitation of motion.  In other words, the Veteran uses a brace because of pain in his neck, but pain is a symptom that the Board considers when determining functional loss leading to the limited range of the motion or severity of the injury contemplated by the schedular rating criteria.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria for the disability on appeal, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation and Pension Service.

The Board has also considered whether referral for an extraschedular total disability rating based on individual unemployability has been implicitly raised by the record; see Rice.  The Board finds that extraschedular TDIU has not been raised by the record.  The RO denied the Veteran TDIU in June 2015.  See June 2015 Rating Decision.  The Veteran has neither appealed that decision nor made any statements since that decision indicating that he is unable to secure and maintain substantially gainful employment as a result of his cervical spine disability.


ORDER

A disability rating in excess of 20 percent for cervical disc displacement with myelopathy, status post discectomy C3-4 is denied.


______________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


